IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                 January 2021 Term

                              _____________________                       FILED
                                                                      March 26, 2021
                                   No. 20-0335                            released at 3:00 p.m.
                                                                      EDYTHE NASH GAISER, CLERK
                              _____________________                   SUPREME COURT OF APPEALS
                                                                           OF WEST VIRGINIA




                                   AMANDA B.,
                             Respondent below, Petitioner

                                          v.

                                     HAKEEM M.,
                             Petitioner below, Respondent

       ___________________________________________________________

                  Appeal from the Circuit Court of Berkeley County
                        The Honorable Bridget Cohee, Judge
                            Case No. FC-02-2015-D-517

                               AFFIRMED
        _________________________________________________________



                              Submitted: March 2, 2021
                               Filed: March 26, 2021

Robert C. Stone, Jr., Esq.                       Cinda L. Scales, Esq.
Robert C. Stone, Jr., PLLC                       Scales Law Office
Martinsburg, West Virginia                       Martinsburg, West Virginia
Counsel for the Petitioner                       Counsel for the Respondent




JUSTICE WOOTON delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT



       1.     “In reviewing a final order entered by a circuit court judge upon a review of,

or upon a refusal to review, a final order of a family court judge, we review the findings of

fact made by the family court judge under the clearly erroneous standard, and the

application of law to the facts under an abuse of discretion standard. We review questions

of law de novo.” Syllabus, Carr v. Hancock, 216 W. Va. 474, 607 S.E.2d 803 (2004).



       2.     “A statutory provision which is clear and unambiguous and plainly expresses

the legislative intent will not be interpreted by the courts but will be given full force and

effect.” Syl. Pt. 2, State v. Epperly, 135 W. Va. 877, 65 S.E.2d 488 (1951).



       3.     “Where the language of a statute is plain and unambiguous, there is no basis

for application of rules of statutory construction; but courts must apply the statute

according to the legislative intent plainly expressed therein.” Syl. Pt. 1, Dunlap v. State

Comp. Dir., 149 W. Va. 266, 140 S.E.2d 448 (1965).



       4.     Social security benefits paid directly to the child as a result of the obligor’s

disability entitle only the disabled obligor to the statutory adjustment or credit set forth in

West Virginia Code § 48-13-603(a) (2015).




                                               i
WOOTON, Justice:



              In this case, petitioner Amanda B. (“Mother”) appeals from three orders1

entered by the Circuit Court of Berkeley County, reversing the family court’s determination

that Mother’s child support obligation was $0. The family court gave Mother credit for the

social security benefits received by the children, who reside with and are in the custody of

respondent Hakeem M. (“Father”), who is the disabled child support obligee. At issue is

whether a nondisabled child support obligor such as Mother is entitled to an adjustment or

credit for “social security benefits sent directly to the child” on behalf of a disabled obligee,

as set forth in West Virginia Code § 48-13-603(a) (2015). Upon review of the parties’

briefs and oral arguments, the appendix record, and all other matters submitted before this

Court, we find that the circuit court correctly applied the language of West Virginia Code

§ 48-13-603(a) in reversing the family court’s determination that Mother, the nondisabled

obligor, was entitled to credit for the social security benefits paid to the children. We affirm

the circuit court’s decision.


                           I. Facts and Procedural Background

              The parties were divorced by final order entered August 17, 2017. They have

fifteen-year-old twins. Mother currently resides in Berkeley County, West Virginia, while




       The following orders are at issue: 1) the December 13, 2019, order granting the
       1

appeal from family court; 2) the March 17, 2020, order setting child support; and 3) the
April 13, 2020, order remanding the case to family court.
                                               1
Father resides in Wake County, North Carolina. At the time the final divorce order was

entered, Mother received custody of the children, and Father was ordered to pay child

support.




                At an August 19, 2019, hearing, the family court modified the parties’

custodial arrangement, granting primary custody of the children to Father and custodial

time to Mother. The parties agreed to this modification, which was based upon the

children’s wishes and which prompted the need to change the child support obligations of

the parties.



                According to the West Virginia Child Support Guidelines (“Child Support

Guidelines”), 2 the family court determined that Father had a monthly gross income of

$5,069.00, which included social security and Veteran’s Disability benefits. Father

received a deduction for a pre-existing child support obligation. Mother’s monthly gross

income was $4,793.00 per month, and she also received a deduction for an additional child

in the child support calculation. It was determined that there was a social security benefit

of $776.00 which was payable for the benefit of the children due to Father’s disability.

Father’s monthly adjusted income was determined to be $4,722.00, and Mother’s was

determined to be $4,315.25. The family court calculated the total child support obligation




       2
           See generally W. Va. Code §§ 48-13-101 to -804 (2015).
                                             2
to be $1,568.00. Father’s share of this obligation was $819.28, and Mother’s share was

$749.00. 3



                After calculating the parties’ respective child support obligations, the family

court then offset Mother’s child support obligation with the $776.00 social security benefit

payable for the children’s benefit based upon Father’s disability. That offset reduced

Mother’s child support obligation to $0 per month. The family court found “that both of

the parties’ children receive benefits from Social Security which total $776.00 per month,

and consequently, . . . the Social Security benefits received by the parties’ children will

offset the Respondent’s [mother’s] child support obligation. . . .”



                Father appealed the family court’s decision to the circuit court, arguing that

the family court abused its discretion “by allowing the non-custodial parent to pay no child

support by crediting a social security payment for the benefit of the children from the

custodial parent’s disability toward the non-custodial parent’s child support obligation.”

Father also argued that the family court did not make any adjustment to the child support

calculation pursuant to West Virginia Code § 48-13-702 (2015). 4




       3
        According to “Worksheet A: Based Shared Parenting,” Mother’s support
obligation was $748.72, which the family court rounded up to $749.00.
       4
           West Virginia Code § 48-13-702 provides:

                       a) If the court finds that the guidelines are inappropriate
                in a specific case, the court may either disregard the guidelines
                                                3
              By order entered December 13, 2019, the circuit court agreed with Father

and granted his appeal. The circuit court found that the family court abused its discretion

by not following the Child Support Guidelines; the court stated that the family court “did

not make any adjustment” in the child support award as required by West Virginia Code §

48-12-702 when it found that “the provision of the Social Security benefit payable upon

the Petitioner’s [Father’s] disability would cancel any child support obligation owed by the

Respondent [Mother].” The circuit court further found that

                      [t]he dependency benefits are earned in part through the
              employee’s payment of social security taxes. The purpose is
              to replace the income lost because of the employee’s disability.
              It is equitable to treat dependency benefits as a substitute for
              child support for the period during which such benefits are paid
              for the employee’s obligation. The benefits are not earned by
              the Mother, and they should not be credited to the Mother’s
              obligation, and her child support obligation should not be
              offset by the Father’s earnings.

The circuit court found the family court clearly erred in its determination that Mother owed

no child support because of the credit the family court gave her for the social security

benefit credit arising from Father’s disability.




              or adjust the guidelines-based award to accommodate the
              needs of the child or children or the circumstances of the parent
              or parents. In either case, the reason for the deviation and the
              amount of the calculated guidelines award must be stated on
              the record (preferably in writing on the worksheet or in the
              order). Such findings clarify the basis of the order if appealed
              or modified in the future.

       (Emphasis added).


                                              4
              Thereafter, the circuit court entered an order dated March 17, 2020,5 in which

it recognized that after granting the appeal and finding the family court erred in its

determination that Mother owed no child support due to the social security benefit offset,

no child support amount was set. The circuit court, however, found it unnecessary to

remand the case to the family court on this issue. Instead, it determined that based upon

the family court’s previous child support calculation, the Mother owed the amount of

$749.00 beginning on September 1, 2019. 6



              Mother then filed a Motion to Alter or Amend and a Motion to Reconsider

the circuit court’s March 17, 2020, order. After considering Mother’s motions, by order

entered April 13, 2020, the circuit court remanded the case back to the family court. 7




       5
          The circuit court also entered an order dated March 18, 2020, wherein it indicated
that its order setting child support pursuant to the family court’s calculation shall remain
in effect until such time that a change in circumstances warranted a modification and
remanded the case to family court.
       6
         There were no objections by either party regarding the family court’s calculations
of the parties’ respective child support obligations but for the application of the social
security offset.
       7
        On April 30, 2020, Mother filed a petition to modify child support in the Berkeley
County Family Court, to which Father filed a response. In her petition, Mother asked the
family court to consider whether a “change of circumstances exists as defined in West
Virginia Code § 48-11-105” and “whether the child support formula should be disregarded
pursuant to West Virginia Code § 48-13-702.” By order entered August 19, 2020, the
family court stayed the case pending resolution of this appeal.
                                             5
                                  II. Standard of Review

              In this case, Mother appeals the circuit court’s decision to reverse the family

court’s final order concerning her child support obligation. Our standard of review of the

circuit court’s order is well established:

                     In reviewing a final order entered by a circuit court
              judge upon a review of, or upon a refusal to review, a final
              order of a family court judge, we review the findings of fact
              made by the family court judge under the clearly erroneous
              standard, and the application of law to the facts under an abuse
              of discretion standard. We review questions of law de novo.

Syllabus, Carr v. Hancock, 216 W. Va. 474, 607 S.E.2d 803 (2004). With this standard of

review in mind, we address the issue before us.



                                       III. Discussion

              The issue before the Court is whether social security benefits paid in

accordance with West Virginia Code § 48-13-603(a) can be used to offset the child support

obligation of the nondisabled obligor.8 Mother argues that the statute provides: “To arrive




       8
          There is no merit to Mother’s assignment of error challenging the circuit court’s
failure to remand the case to the family court so that the family court could make findings
of fact on whether the child support guidelines should be disregarded under West Virginia
Code § 48-13-702. That statutory provision allows a family court to disregard the Child
Support Guidelines and requires the family court to set out express reasons for such
deviation. It is clear from the appendix record that the family court’s determination of
Mother’s child support payment was not a deviation under West Virginia Code § 48-13-
702. As indicated in note 7 supra, West Virginia Code § 48-13-702 is the basis for
Mother’s motion to modify child support which is currently pending in family court and
which can be addressed, along with any other issues properly raised relative to the child
support calculations, after this appeal is concluded.
                                             6
at the final . . . child support amount, however, the amount of the social security benefits

sent directly to the child’s household will be subtracted from the child support order. If

the child support order amount results in a negative amount it shall be set a[t] zero.” Id.

She contends that “[t]he aforementioned language of West Virginia Code § 48-13-603(a)

does not set forth that the social security benefits shall not be considered and not subtracted

if they are based upon a disability of the obligee.” Mother maintains that the family court

properly calculated her child support obligation of $749.00 per month and found that the

children’s social security benefits were $776.00 per month. Finding that the social security

benefits were greater than her monthly support obligation, the family court correctly

determined that she owed $0 in child support. See id.



              Conversely, Father argues that under West Virginia Code § 48-13-603(a), “if

the obligor’s . . . social security benefits are sent directly to the children, the obligor would

receive a credit[.]” Father contends that nothing in the statute permits a nondisabled

obligor such as Mother to receive an adjustment or credit for the amount of social security

benefits paid directly to the children as a result of the obligee’s disability. Father also

argues that neither party requested a deviation from the Child Support Guidelines pursuant

to West Virginia Code § 48-13-702; therefore, the circuit court did not err in reversing the

family court’s application of § 48-13-603(a) and ordering Mother to pay child support in

the amount of $749.00 which was the amount previously calculated by the family court,

without objection, prior to the erroneous social security credit.



                                               7
              Under our fundamental rules of statutory construction, “[a] statutory

provision which is clear and unambiguous and plainly expresses the legislative intent will

not be interpreted by the courts but will be given full force and effect.” Syl. Pt. 2, State v.

Epperly, 135 W. Va. 877, 65 S.E.2d 488 (1951). “Where the language of a statute is plain

and unambiguous, there is no basis for application of rules of statutory construction; but

courts must apply the statute according to the legislative intent plainly expressed therein.”

Syl. Pt. 1, Dunlap v. State Comp. Dir., 149 W. Va. 266, 140 S.E.2d 448 (1965). “We look

first to the statute’s language. If the text, given its plain meaning, answers the interpretive

question, the language must prevail and further inquiry is foreclosed.” Appalachian Power

Co. v. State Tax Dep’t of W. Va., 195 W. Va. 573, 587, 466 S.E.2d 424, 438 (1995).



              In applying these principles to the instant case, we look first to the language

of the statute, West Virginia Code § 48-13-603(a), which provides:

                      If a proportion of the obligor’s social security benefit is
              paid directly to the custodian of his or her dependents who are
              the subject of the child support order, the following adjustment
              shall be made. The total amount of the social security benefit
              which includes the amounts paid to the obligor and the obligee
              shall be counted as gross income to the obligor. In turn, the
              child support order will be calculated as described in sections
              13-401[§ 48-13-401] through 13-404 [§ 48-13-404]. To arrive
              at the final child support amount, however, the amount of the
              social security benefits sent directly to the child’s household
              will be subtracted from the child support order. If the child
              support order amount results in a negative amount it shall be
              set at zero.

(Emphasis added). Upon our review of this statutory language, we find it to be plain and

in need of no further interpretation. The statute clearly provides that an adjustment or credit

                                              8
is given “[i]f a proportion of the obligor’s social security benefit is paid directly to the

custodian of his or her dependents who are the subject of the child support order.” Id. Only

then does the remainder of the statute – instructing how the adjustment is made in such a

case – come into play. In short, the credit is given only to the obligor whose disability is

the basis for the social security benefit. We therefore hold that social security benefits paid

directly to the child as a result of the obligor’s disability entitle only the disabled obligor

to the statutory adjustment or credit set forth in West Virginia Code § 48-13-603(a) (2015).



              In the instant case, Mother is not entitled to any social security adjustment or

credit because she is a nondisabled obligor who is not receiving any social security benefit.

See id. In calculating her child support obligation, the statute simply does not afford her

any adjustment or credit for the social security benefit paid directly to the children as a

result of Father’s disability. See Syl. Pt. 1, in part, Farley v. Farley, 186 W. Va. 263, 412

S.E.2d 261 (1991) (holding that “[s]ocial security is similar to a private insurance contract

and benefits paid to dependents directly are presumptively credits against the insured’s

support obligation[,]” which holding was codified by the Legislature in West Virginia

Code § 48-13-603(a)) (emphasis added); see also Syl. Pt. 4, Duke v. Richards, 215 W. Va.

470, 600 S.E.2d 182 (2004) (“Any payments of disability benefits made to a child’s

household by the Department of Veterans Affairs as a result of an obligor’s disability

should properly be regarded as a substitute for current support payments from the obligor’s

own earnings. In other words, the obligor is entitled to a credit against the obligor’s current

support obligation for those payments in a manner similar to that specified in W. Va. Code,

                                              9
48-13-603[2001].”). Consequently, the circuit court did not err in its determination that

Mother was not entitled to the statutory adjustment for the obligor’s social security

benefits. See W. Va. Code § 48-13-603(a).



                                    IV. Conclusion

             For the foregoing reasons, the circuit court’s orders are affirmed.



                                                                                   Affirmed.




                                            10